                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

Case No.        CV 18-4514-DMG (SKx)                                                  Date     October 17, 2018

Title Abdul Wahed R. Ibrahim v. Morgan Southern, Inc., et al.                                           Page   1 of 6

Present: The Honorable             DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                            NOT REPORTED
                 Deputy Clerk                                                          Court Reporter

    Attorneys Present for Plaintiff(s)                                      Attorneys Present for Defendant(s)
             None Present                                                             None Present

Proceedings: IN CHAMBERS - ORDER RE PLAINTIFF’S MOTION TO REMAND [12]
             AND DEFENDANT’S MOTION TO DISMISS AND STRIKE [7]

         On April 16, 2018, pro se Plaintiff Abdul Wahed R. Ibrahim filed a Complaint in Los
Angeles County Superior Court against Defendant Morgan Southern, Inc.1 Removal Notice, Ex.
A at 2–30 (Compl.) [Doc. # 1-1].2 The Complaint avers that Defendant employed Plaintiff as a
truck driver from December 2014 to June 2015, and raises the following nine state-law causes of
action: (1) intentional misclassification of an employee,3 (2) failure to provide meal periods,
(3) failure to provide rest periods, (4) failure to pay overtime and double time wages, (5) failure
to pay minimum wages, (6) violations of California Labor Code section 203, (7) failure to
furnish timely and accurate wage statements, (8) failure to pay all wages owed during each pay
period, and (9) violations of California’s Unfair Competition Act. See id. at 4–6, 16–27. On
May 24, 2018, Defendant removed the action, invoking this Court’s diversity jurisdiction under
28 U.S.C. section 1332(a). See Removal Notice at 1–4 [Doc. # 1].

       On May 31, 2018, Defendant filed a Motion to Dismiss and Strike Portions of the
Complaint (“MTD/MTS”). [Doc. # 7.] On June 21, 2018, Plaintiff filed a Motion to Remand
(“MTR”). [Doc. # 12.] Both motions have since been fully briefed.4 [Doc. ## 15, 17, 18, 19.]
For the reasons discussed in this Order, the Court DENIES Plaintiff’s MTR and GRANTS IN
PART and DENIES IN PART Defendant’s MTD/MTS.

        1
          Plaintiff also named “Morgan Southern Trucking” as a Defendant. Removal Notice, Ex. A at 2 (Compl.)
[Doc. # 1-1]. Nonetheless, the California Secretary of State’s records indicate that “Morgan Southern Trucking” is
simply Defendant Morgan Southern, Inc.’s dba. See Ross Decl., Ex. 1 [Doc. # 1-4].
        2
            All page references herein are to page numbers inserted by the CM/ECF system.
          3
            Although the cover page of Plaintiff’s Complaint asserts that the first cause of action arises under 29
U.S.C. section 203(c), see Removal Notice, Ex. A at 2 (Compl.) [Doc. # 1-1], the body of the pleading clarifies that
this claim arises under only the California Labor Code. See id. 16–17.
        4
            Plaintiff apparently elected not to file a reply to Defendant’s opposition to his motion.

CV-90                                      CIVIL MINUTES—GENERAL                             Initials of Deputy Clerk KT
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 18-4514-DMG (SKx)                                     Date     October 17, 2018

Title Abdul Wahed R. Ibrahim v. Morgan Southern, Inc., et al.                       Page     2 of 6

                                           I.
                                    LEGAL STANDARDS

A.      Motion to Remand

        “[A] party seeking to remove a case to federal court has the burden of proving that all the
requirements of removal have been met. That burden goes not only to the issue of federal
jurisdiction, but also to questions of compliance with statutes governing the exercise of the right
of removal.” See Parker v. Brown, 570 F. Supp. 640, 642 (S.D. Ohio 1983); accord Riggs v.
Plaid Pantries, Inc., 233 F. Supp. 2d 1260, 1264 (D. Or. 2001). If only written materials are
submitted for the district court’s consideration, then the removing defendant need only establish
a prima facie case to survive a motion to remand. See Parker, 570 F. Supp. at 642–43; cf. Leite
v. Crane Co., 749 F.3d 1117, 1121–22 (9th Cir. 2014) (holding that a motion to remand for lack
of subject matter jurisdiction is governed by Rule 12(b)(1) standards); ActiveVideo Networks,
Inc. v. Trans Video Elecs., Ltd., 975 F. Supp. 2d 1083, 1085–86 (N.D. Cal. 2013) (“When a
factual [Rule 12(b)(1)] motion to dismiss is made and only written materials are submitted for
the court’s consideration, a plaintiff need only establish a prima facie case of jurisdiction.”).

B.      Motions to Dismiss and Strike

         Pursuant to Federal Rule of Civil Procedure 12(b)(6), a defendant may seek dismissal of
a complaint for failure to state a claim upon which relief can be granted. “To survive a motion to
dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id. Although courts must accept all factual
allegations as true on a Rule 12(b)(6) motion, legal conclusions are not entitled to the assumption
of truth. Id. In conducting this analysis, “[p]ro se complaints are to be construed
liberally . . . .’” See Byrd v. Maricopa Cty. Sheriff’s Dep’t, 629 F.3d 1135, 1140 (9th Cir. 2011)
(en banc) (quoting Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007)).

         Should a court dismiss certain claims, “[l]eave to amend should be granted unless the
district court ‘determines that the pleading could not possibly be cured by the allegation of other
facts.’” Knappenberger v. City of Phoenix, 566 F.3d 936, 942 (9th Cir. 2009) (quoting Lopez v.
Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc)).




CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 18-4514-DMG (SKx)                                       Date     October 17, 2018

Title Abdul Wahed R. Ibrahim v. Morgan Southern, Inc., et al.                          Page     3 of 6

         Federal Rule of Civil Procedure 12(f) allows a court to strike from a pleading “an
insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.
Civ. P. 12(f). “Motions to strike are generally disfavored, and ‘should not be granted unless the
matter to be stricken clearly could have no possible bearing on the subject of the litigation . . . .’”
Holmes v. Elec. Document Processing, Inc., 966 F. Supp. 2d 925, 930 (N.D. Cal. 2013)
(alteration in original) (quoting Platte Anchor Bolt, Inc. v. IHI, Inc., 352 F. Supp. 2d 1048, 1057
(N.D. Cal. 2004)). “With a motion to strike, . . . the court should view the pleading in the light
most favorable to the nonmoving party.” Id. (quoting Platte, 352 F. Supp. 2d at 1057).
“Ultimately, whether to grant a motion to strike lies within the sound discretion of the district
court.” Id. (quoting Cruz v. Bank of N.Y. Mellon, No. 12–00846, 2012 WL 2838957, at *2 (N.D.
Cal. July 10, 2012)).

                                               II.
                                           DISCUSSION

A.      Plaintiff’s MTR

       Plaintiff argues that remand is warranted because the Removal Notice is untimely, the
Court lacks diversity jurisdiction over the action, certain persons have not joined in the Removal
Notice or consented to removal, and Defense Counsel failed to sign the Removal Notice. See
MTR at 1–6. The Court addresses each of these purported defects seriatim.

        First, pursuant to 28 U.S.C. § 1446(b), a notice of removal must be filed within 30 days
after the “receipt by the defendant, through service or otherwise, of a copy of the initial pleading
setting forth the claim for relief upon which such action or proceeding is based . . . .” It is
undisputed that Defendant was served with the Complaint on April 24, 2018, Ross Decl. at ¶ 2
[Doc. # 1-4], and that Defendant filed the Removal Notice on May 24, 2018. Removal Notice
at 1 [Doc. # 1]. As there are thirty days in April, Defendant filed the Removal Notice just before
Section 1446(b)’s thirty-day deadline expired.

        Second, 28 U.S.C. section 1332(a) provides that a district court shall have jurisdiction
over a civil action where the amount in controversy exceeds the sum or value of $75,000 and
there is complete diversity of citizenship between the parties. See 28 U.S.C. § 1332(a)(1); In re
Digimarc Corp. Derivative Litig., 549 F.3d 1223, 1234 (9th Cir. 2008) (“Diversity jurisdiction
requires complete diversity between the parties—each defendant must be a citizen of a different
state from each plaintiff.”). Although Plaintiff concedes that the amount in controversy is at
least $458,899, see MTR at 3, Plaintiff contends that he and Defendant are citizens of the same
state. See id. at 3–4. Plaintiff alleges that he is a resident of California, Removal Notice, Ex. A

CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 18-4514-DMG (SKx)                                     Date     October 17, 2018

Title Abdul Wahed R. Ibrahim v. Morgan Southern, Inc., et al.                       Page     4 of 6

at ¶ 6 (Compl.) [Doc. # 1-1], which is his presumptive state of citizenship, Kanter v. Warner-
Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (“The natural person’s state citizenship is . . .
determined by [his or] her state of domicile . . . .”); 13E Charles Alan Wright, Federal Practice &
Procedure § 3612 (3d ed. 2017) (“It is assumed . . . that a person’s current residence is also his
domicile”). Plaintiff also contends that Defendant conducts business in Wilmington, California.
Removal Notice, Ex. A at ¶ 7 [Doc. # 1-1]. Yet, he admits that Defendant is a Delaware
corporation, see id., and he does not dispute Defendant’s evidence that its principal place of
business is in Georgia, see Ross Decl., Ex. 1 (Defendant’s Statement of Information) [Doc. # 1-
4]. Therefore, there is complete diversity of citizenship between the parties. See 28 U.S.C.
§ 1332(c)(1) (providing that a corporation is deemed to be a citizen of the state in which it is
incorporated and the state of its principal place of business).

        Third, 28 U.S.C. section 1446(b)(2)(A) provides that all defendants who have been
properly joined and served must consent to removal in order for it to be effective. Because
Plaintiff has failed to identify any parties to this action other than Defendant, no other persons
have been “properly joined and served” for the purposes of the removal statute. See Removal
Notice, Ex. A at 2 (Compl.) (bringing suit against Defendant and fifty fictitious defendants)
[Doc. # 1-1]. Consequently, Defendant did need not secure any other person’s consent in order
to properly remove the action to this Court.

       Lastly, 28 U.S.C. section 1446(a) requires a defendant to sign its removal notice. The
record shows that Defense Counsel discharged that obligation. See Removal Notice at 4 [Doc.
# 1]. The document attached to Plaintiff’s MTR is simply an unsigned notice that Defendant
intended to submit to the state court after it filed the Removal Notice. See MTR at 10 (the
header shows that this document is an attachment to the Removal Notice).

        For the reasons stated above, the Court DENIES Plaintiff’s MTR.

B.      Defendant’s MTD/MTS

        Defendant moves to dismiss Plaintiff’s first, seventh, and eighth causes of action, and to
strike Paragraph 37 of the Complaint. MTD/MTS at 1.

        Defendant contends that Plaintiff’s first cause of action (intentional employee
misclassification under California Labor Code section 226.8) and his eighth cause of action
(failure to pay wages each pay period in violation of California Labor Code section 204) fail for
lack of a private right of action. See MTD/MTS at 5–7. With regard to the first cause of action,
the Complaint states that Plaintiff seeks recovery by virtue of the Private Attorneys General Act

CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

Case No.       CV 18-4514-DMG (SKx)                                              Date     October 17, 2018

Title Abdul Wahed R. Ibrahim v. Morgan Southern, Inc., et al.                                    Page     5 of 6

of 2004 (“PAGA”), see Removal Notice, Ex. A at ¶¶ 50–51 (“Compl.”) [Doc. # 1-1], which
authorizes private plaintiffs to recover for violations of Section 226.8. See Cal. Lab. Code §
2699(f)–(g); id. § 2699.3(c); id. § 2699.5. Nevertheless, Plaintiff may not bring suit under
PAGA because the statute authorizes a plaintiff to assert claims “on behalf of himself . . . and
other current or former employees against whom one or more of the alleged violations was
committed[,]” see Cal. Lab. Code § 2699(g)(1), and pro se litigants may not “pursu[e] claims on
behalf of others in a representative capacity.” Simon v. Hartford Life, Inc., 546 F.3d 661, 664
(9th Cir. 2008). Therefore, Plaintiff’s first cause of action fails for that reason. In addition, the
Court agrees with Defendant that there is no private right to bring suit for violations of Section
204. See Johnson v. Hewlett-Packard Co., 809 F. Supp. 2d 1114, 1136 (N.D. Cal. 2011).

        Defendant further argues that Plaintiff’s first and eighth causes of action are time-barred,
as is his seventh cause of action for failure to furnish timely and accurate wage statements in
violation of California Labor Code sections 226 and 226.3. See MTD/MTS at 3–5. Because
Plaintiff explicitly seeks civil penalties under the first and seventh causes of action, see Removal
Notice, Ex. A at ¶¶ 51, they are subject to California Civil Procedure Code section 340(a)’s one-
year statute of limitations. See Cal. Civ. Proc. Code § 340(a) (providing that “[a]n action upon a
statute for a penalty or forfeiture, if the action is given to an individual, or to an individual and
the state” is subject to a one-year statute of limitations); Byrd v. Masonite Corp., 215 F. Supp. 3d
859, 866 & n.2 (C.D. Cal. 2016) (noting that PAGA claims are subject to California Civil
Procedure Code section 340(a)’s one-year limitations period). Plaintiff ceased working for
Defendant in June 2015, see Removal Notice, Ex. A at ¶ 10 (Compl.) [Doc. # 1-1], yet he did not
report any Labor Code violations to the Labor & Workforce Development Agency (“LWDA”)
until February 27, 2017, see id. at ¶ 50, and he did not file suit until April 16, 2018, see id. at 2.
Accordingly, absent delayed accrual, tolling, or the application of a similar doctrine, his first
cause of action is time-barred, as is his seventh cause of action for civil penalties.5 See Cal. Lab.
Code § 2699.3(c)–(d) (tolling the statute of limitations for PAGA claims only during the 33-day
period in which LWDA is assessing alleged Labor Code violations); Byrd, 215 F. Supp. 3d at
866 n.2. Plaintiff’s assertion that he was unaware of the one-year statute of limitations until
May 17, 2018 does not excuse his delay in commencing this action. See Pl.’s Opp’n re
MTD/MTS at 4 [Doc. # 15]; cf. McGee v. Weinberg, 97 Cal. App. 3d 798, 803 (1979) (“The

        5
          Plaintiff also seeks actual damages under his seventh cause of action. See Removal Notice, Ex. A at ¶ 95
(Compl.) [Doc. # 1-1]; see also Cal. Lab. Code § 226(e)(1) (allowing an employee to recover actual damages for
knowing and intentional violations of Section 226(a)). Accordingly, this aspect of the seventh cause of action is
subject to California Civil Procedure Code section 338(a)’s three-year statute of limitations. It follows that the
seventh cause of action is not time-barred to the extent it seeks the recovery of actual damages attributable to any
wage statements Plaintiff should have received on or after April 16, 2015. On the other hand, any damages arising
from wage statements that he should have received prior to that date are untimely.

CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 18-4514-DMG (SKx)                                      Date     October 17, 2018

Title Abdul Wahed R. Ibrahim v. Morgan Southern, Inc., et al.                         Page     6 of 6

statute of limitations is not tolled by belated discovery of Legal theories, as distinguished from
belated discovery of Facts.”). Therefore, the seventh cause of action is time-barred to the extent
it seeks civil penalties, as is the first cause of action.

        Additionally, Defendant requests an order striking Paragraph 37 of the Complaint.
Paragraph 37 purports to identify certain alleged “common questions of law and fact” pursuant to
California Civil Procedure Code section 382 (e.g., whether Defendant willfully misclassified
employees as independent contractors). That statute allows plaintiffs to assert claims in a
representative capacity. See Cal. Civ. Proc. Code § 382. Because Plaintiff is pro se, he may not
bring suit on behalf of any other persons, see Simon, 546 F.3d at 664. Thus, Paragraph 37 must
be stricken. See Fed. R. Civ. P. 12(f) (providing that the court may strike any “immaterial” or
“impertinent” matter).

                                             III.
                                         CONCLUSION

        For the foregoing reasons, the Court DENIES Plaintiff’s MTR, STRIKES Paragraph 37
of the Complaint, and DISMISSES the first cause of action, the eighth cause of action, and the
seventh cause of action only insofar as the latter claim seeks civil penalties or to recover
damages resulting from wage statements that Plaintiff should have received before April 16,
2015. The Court GRANTS Plaintiff leave to amend solely for the purpose of remedying the
deficiencies identified in this Order. Within 21 days of the date of this Order, Plaintiff shall file
an amended complaint consistent with this Order, or notify Defendant and the Court of his
intention not to file an amended pleading. Defendant’s response to the operative pleading shall
be filed within 21 days after the filing of Plaintiff’s amended complaint or the notice of his
intention not to amend.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
